           Case 1:20-cr-00411-RA Document 50
                                          49 Filed 09/15/21
                                                   09/14/21 Page 1 of 1

NECHELESLAW LLP
ATTORNEYS AT LAW

1120 6th Street, 4th Floor
NEW YORK, N.Y. 10036
TELEPHONE: (2 I 2) 997-7400
TELECOPIER. (2 I 2) 997-7646
                                               September 14, 2021

Via ECF
Hon. Ronnie Abrams                                                Application granted.
United States District Judge
Southern District of New York                                     SO ORDERED.
40 Foley Square
New York, N.Y. 10007
                                                                  _______________________
                                                                  Ronnie Abrams, U.S.D.J.
       Re: United States v. Shmuel Abraham, 20-cr-411 (RA)        September 15, 2021

Dear Judge Abrams:

      We write to request a modification of Mr. Abraham’s bail conditions to allow
him to travel to Florida from September 19 to 30, to celebrate the Jewish holiday of
Sukkot there.

        The holiday of Sukkot begins the evening of September 20 and Mr. Abraham
would like to drive to Kissimmee, Florida to spend the holiday there with his family.
He would return to New York the day after after the holiday ends on September 29.
If this request is granted, he will provide his full itinerary to his pre-trial officer.

      I have spoken to both Mr. Abraham’s pre-trial officer and the assigned AUSA
and neither has any objection to this request.

                                        Respectfully submitted,
                                              /s/
                                        Gedalia M. Stern
Cc: AUSA Jilan Kamal (via ECF)
